      Case: 1:19-cv-06540 Document #: 1 Filed: 10/01/19 Page 1 of 54 PageID #:1




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS


DeEnterprises, INC.
                                                          Civil Action No. 1:19-cv-06540
       Plaintiff,
                                                          COMPLAINT
               v.
                                                          JURY TRIAL REQUESTED
VIKING PACKAGING TECHNOLOGIES,
INC. d/b/a VIKING MASEK GLOBAL
PACKAGING TECHNOLOGIES,

       Defendants.

       Plaintiff, DeEnterprises, Inc. for its complaint against Defendants Viking Packaging

Technologies d/b/a Viking Masek Global Packaging Technologies alleges as follows:

                                    NATURE OF LAWSUIT

       1.      This is an action for: (I) violation of the Illinois Consumer Fraud and Deceptive

Business Practices Act pursuant to 815 ILCS 505; (II) Fraud, (III) Breach of Fiduciary Duty, (IV)

Constructive Fraud, (V) Negligent misrepresentation, (VI) violation of the Wisconsin Deceptive

Trade Practices Act pursuant to Wis. Stat. Ann. § 100.18, (VII) Breach of Contract, (VIII) Breach

of Express Warranty pursuant to 810 ILCS 5/2-313, (IX) Breach of Implied Warranty of Fitness

for a Particular Purpose pursuant to 810 ILCS 5/2-314, and (X) Contract Rescission pursuant to

810 ILCS 5/2-209.

                                          THE PARTIES

       2.      DeEnterprises, Inc. (“DeEnterprises”) is an Illinois corporation having its principal

place of business at 1050 Atlantic Drive, West Chicago, IL 60185-5101. DeEnterprises is a family

owned “mom and pop” company who makes innovative nail and pedicure products and sells its

products to distributors within the professional nail industry.
      Case: 1:19-cv-06540 Document #: 1 Filed: 10/01/19 Page 2 of 54 PageID #:2




        3.      On information and belief, Defendants Viking Packaging Technologies doing

business as Viking Masek Global Packaging Technologies (collectively, “Viking”) is a Wisconsin

corporation with its principal place of business located at 40 Woodland Court, Oostburg,

Wisconsin, 53070, and purports to be a manufacturer of premade pouch packing machines,

baggers,     and    multilane     stick    pack     and    sachet     packaging     machines.      (See

https://vikingmasek.com/about-us).

                                          JURISDICTION

        4.      This Court has original jurisdiction pursuant to 28 U.S.C. § 1332(a)(1), because the

amount in controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is

between citizens of different states.

        5.      This Court has personal jurisdiction over Viking pursuant to 75 ILCS 5/2-209,

because it transacts business in Illinois and a substantial part of the fraud, tortious acts,

solicitations, and omissions giving rise to the claims in this action occurred in this District.

                                               VENUE

        6.      Venue is proper in the Northern District of Illinois pursuant to 28 U.S.C.

§1391(b)(2), because a substantial part of the fraud, tortious acts, solicitations, and omissions

giving rise to the claims in this action occurred in this District.

        7.      The “Original Contract” between Viking and DeEnterprises dated August 9, 2018

contained a “permissive” forum-selection provision that recites in applicable part that:

                … The courts of Sheboygan County Wisconsin will have
                jurisdiction to entertain and determine all disputes and claims both
                at law and in equity arising out of or in any way connected with the
                validity, existence, enforceability, construction, breach or alleged,
                threatened or anticipated breach of this Contract…

(See Ex. A, Original Contract, p. 10, para. 9).


 DeEnterprises, Inc.’s Complaint                                                        Page 2 of 54
         Case: 1:19-cv-06540 Document #: 1 Filed: 10/01/19 Page 3 of 54 PageID #:3




          8.    On information and belief, Viking had a contract with third-party Summit Foods,

Inc. that included an identical “permissive” forum-selection provision that recited in applicable

part that:

                … The courts of Sheboygan County Wisconsin will have
                jurisdiction to entertain and determine all disputes and claims both
                at law and in equity arising out of or in any way connected with the
                validity, existence, enforceability, construction, breach or alleged,
                threatened or anticipated breach of this Contract…

(See Original Contract, Ex. A, p. 10, para. 9; compare, Ex. D, Summit Foods, Inc. v. Viking

Packaging Techs., Inc., No. 3:18-CV-1470-SI, 2018 WL 4690364, at *3 (D. Or. Sept. 28, 2018).

          9.    In Summit Foods, Inc. v. Viking Packaging Techs., Inc., the U.S. District Court for

the District of Oregon held that the forum-selection clause in the Viking contract is “permissive”

and not mandatory, because it merely shows that the parties have consented to jurisdiction in a

particular locale, but the provision does not preclude litigation elsewhere. See Ex. D, Summit

Foods, Inc. v. Viking Packaging Techs., Inc., No. 3:18-CV-1470-SI, 2018 WL 4690364, at *3-4

(D. Or. Sept. 28, 2018). And, collateral estoppel prevents Viking from contesting that the forum-

selection provision in its “terms and conditions” is permissive since it litigated and lost on that

issue.

          10.   The second contract between Viking and DeEnterprises (“First Change Order”)

dated October 10, 2018 did not include any forum-selection provision or incorporate any terms or

conditions from the Original Contract. The only terms for First Change Order contract were

“100% [payment] prior to ship.” (See Ex. B, First Change Order).




 DeEnterprises, Inc.’s Complaint                                                        Page 3 of 54
     Case: 1:19-cv-06540 Document #: 1 Filed: 10/01/19 Page 4 of 54 PageID #:4




          11.   The third contract between Viking and DeEnterprises (“Second Change Order”)

dated October 26, 2018 did not include any forum-selection provision or incorporate any terms or

conditions from the Original Contract or the First Change Order contract. The only terms for

Second Change Order contact were “100% [payment] prior to ship.” (See Ex. C, Second Change

Order).




 DeEnterprises, Inc.’s Complaint                                                  Page 4 of 54
      Case: 1:19-cv-06540 Document #: 1 Filed: 10/01/19 Page 5 of 54 PageID #:5




        12.         Since (a) the forum-selection clause in the Original Contract is “permissive” and

not mandatory, (b) Sheboygan County Wisconsin resides in the geographical boundaries of the

U.S. District Court for the Eastern District of Wisconsin, and there is no federal court located

within Sheboygan County Wisconsin (see, e.g., https://www.wied.uscourts.gov/); (c) the courts of

Sheboygan County Wisconsin do not have jurisdiction over—at least—the Illinois causes of

action; and (d) neither of the other two contracts (i.e., the First Change Order and the Second

Change Order) contained forum-selection provisions, DeEnterprises is entitled to bring this action

in the Northern District of Illinois pursuant to 28 U.S.C. §1391(b)(2) because a substantial part of

the fraud, tortious acts, solicitations, and omissions giving rise to the claims in this action occurred

in this District.

              DETAILED FACTUAL ALLEGATIONS PER FED. R. CIV. P. 9(b)

        13.         During the summer of 2016, DeEnterprises recognized an up and coming

opportunity in the pedicure industry. At the time there were only a couple of companies producing

small single-use pedicure packets otherwise known as sachets. Typically, they were sold as a

package that contained a separate product in its own sachet for each step in a pedicure process.

For example, the DeEnterprises’ Pedicure Packet System includes: “Pack 1” for a foot soak to

soften and clean a foot, “Pack 2” for a sugar scrub for exfoliation, “Pack 3” for a marine mask to

repair the skin, and “Pack 4” for a massage butter for protecting and rehydrating the skin. (See,

e.g., https://www.deenterprises.com/pedicure-packet-system-pages-104.php). In order to package

the products, each sachet has to be filled with its applicable cream, gel, or granular powder.




 DeEnterprises, Inc.’s Complaint                                                         Page 5 of 54
     Case: 1:19-cv-06540 Document #: 1 Filed: 10/01/19 Page 6 of 54 PageID #:6




       14.    DeEnterprises officially started selling its Pedicure Packet System in August 2016.

Within a couple months, DeEnterprises sales had reached the physical limit they could produce at

their location. In December 2016, they relocated to a larger building where they dreamed of the

opportunities they could chase with more space. By the end of 2017, with approximately 300,000

packets having already been sold, DeEnterprises knew that automation was going to be required

to keep up with growth.

       15.    DeEnterprises knew they needed a sachet machine to automate their process, but it

was unclear what type would be the best for their specific products. The physical characteristics

of the 4 DeEnterprises products vary greatly: the foot soak of “Pack 1” is a damp salt, the sugar

scrub of “Pack 2” is a thick gel with suspended sugar granules, and the cream mask of “Pack 3”

and the massage butter of “Pack 4” are thick lotions. Since the physical characteristics are so

different, DeEnterprises had no idea what type(s) of machine(s) would be needed and whether one

or multiple machines would be required for automation.



 DeEnterprises, Inc.’s Complaint                                                   Page 6 of 54
     Case: 1:19-cv-06540 Document #: 1 Filed: 10/01/19 Page 7 of 54 PageID #:7




       16.     Automation equipment is expensive and resources on the Internet are somewhat

limited. Determining the correct machine for the task required expertise and experience that they

did not have. Since this would be the largest investment in this small company’s history, there

was an immense amount of pressure to find the right company to guide DeEnterprises through the

process of entering the world of automation including, but not limited to: (a) analyzing all of

DeEnterprises’ automation needs for the four products, (b) designing machine(s) to handle all

automation, (c) specifying equipment and components for the machine(s), (d) sourcing the

equipment and components for the machines(s), (e) testing the equipment and components as well

as working with vendors to ensure that everything would operate correctly to produce sachet

packets per the necessary DeEnterprises’ specifications, (f) assembling the equipment and

components into the machine(s), (g) delivering a machine that would do everything that

DeEnterprises needed, and (h) providing local technical support and customer service for the

machine(s) (collectively, the “Process”). While there are many budget friendly machines made

overseas, DeEnterprises needed automation machine(s) as well as guidance on all aspects of this

automation process including, but not limited to, someone who could act as its fiduciary to handle

absolutely everything on its behalf from start to finish and beyond. Accordingly, DeEnterprises

reached out to Viking, which is located in Wisconsin, and due to their location and all their

resources and representations online, appeared to be the experts in the type of sachet bags that

DeEnterprises needed. Viking represented that they had substantial experience, qualifications and

abilities to produce automation equipment including, specifically, sachet machines.

       17.     On May 23, 2018, Viking’s representatives met with DeEnterprises at their facility

in West Chicago, IL. The goal of the meeting was to see if Viking could handle everything from

start to finish and, if so, to get Viking the information and samples it would need to do everything


 DeEnterprises, Inc.’s Complaint                                                      Page 7 of 54
      Case: 1:19-cv-06540 Document #: 1 Filed: 10/01/19 Page 8 of 54 PageID #:8




required as part of the Process for the job. During the meeting, DeEnterprises concerns were

explicitly explained to Viking.

       18.     The primary concern for DeEnterprises was whether the Viking machine would be

able to successfully pump the sugar scrub product (i.e., Pack 2). DeEnterprises has years of

experience making and packaging sugar scrub into gallons and pails. The normal method of using

a piston filler to pump liquids and pastes does not work well with sugar scrub. Due to the physical

characteristics of the sugar scrub (including its thickness or viscosity), there are limitations on the

height, speed and distance that the product can be moved. Piston fillers are one of the most

common types of pumps used for filling liquids, pastes and gels. They use an electric or air-

powered motor to cycle a plunger (piston) back and forth in a cylinder. When the piston is drawn

back, it fills the cylinder with product from a source such as a hopper mounted above the intake or

directly from a vessel (pail, drum or individual bulk container) through a hose. When the piston is

pushed forward the product dispenses out. In order to fill the preformed pouches, DeEnterprises

used small piston fillers to fill their sugar scrub sachets, but only with vertically mounted hoppers

allowing for gravity and a short product-transfer distance.

       19.     DeEnterprises’ experience with these small piston fillers lead to their next concern

with sugar scrub. Sugar granules are very strong and can cause premature wear on airtight

mechanisms used in piston fillers. Many of the parts would wear out quickly requiring regular

maintenance or part replacement. Parts on the small piston fillers were relatively inexpensive and

required minimal downtime to replace. DeEnterprises was concerned that parts on a complex

automated machine could become costly to replace and require significant downtime.

       20.     The third concern was with automating sugar scrub specifically. During

DeEnterprises’ research into having their pedicure system contract packaged, some of the


 DeEnterprises, Inc.’s Complaint                                                        Page 8 of 54
      Case: 1:19-cv-06540 Document #: 1 Filed: 10/01/19 Page 9 of 54 PageID #:9




companies DeEnterprises contacted were not interested in packaging the sugar scrub packets due

to the same problems DeEnterprises had experienced themselves previously. The companies that

were willing to quote the job often charged additional costs to handle the sugar scrub packets

because of these difficulties. DeEnterprises knew that if contract packagers had concerns about

running sugar scrub on their machines, then it was imperative that DeEnterprises make sure they

select the right machine that could overcome these problems. All of this was explained to Viking

during the meeting. Viking reassured DeEnterprises’ owners that they had extensive experience

pumping thick products with and without particulates. Viking specifically stated that they “have

successfully pumped just about every product under the sun” and guaranteed that this would not

be a problem. Viking also explained how they have a great relationship with their pump vendors

and that they will—on behalf of DeEnterprises—do thorough testing up front to determine the

right pump for the sugar scrub, design the machine, source equipment, and ensure that everything

will operate correctly when assembled. As DeEnterprises’ fiduciary, Viking represented that it

could handle the entire Process from start to finish.

       21.     DeEnterprises made it clear that the goal was to automate packets that resembled

their current packets as much as possible. In the cosmetic industry, looks and consistency are

important in keeping customers coming back. DeEnterprises put a considerable amount of time

and effort into designing their Pedicure Packet System. The size, design, and fill amounts were

important to the products use and their customers’ familiarity with the products they were using.

The size was similar to the most popular brands already on the market.

       22.     Prior to this meeting, DeEnterprises were concerned they would need to buy

multiple machines in order to automate all four packs. Obviously one machine is expensive, so

needing to purchase multiple machines would add up quickly. Viking had a solution for this as


 DeEnterprises, Inc.’s Complaint                                                   Page 9 of 54
    Case: 1:19-cv-06540 Document #: 1 Filed: 10/01/19 Page 10 of 54 PageID #:10




well. Viking said that it offered machines that use a rail system that would allow a single machine

to utilize two different types of dispensing option pumps; hence, Viking represented and warranted

that the machine that it designed, specified, sourced, and assembled would be able to pump all four

of the DeEnterprises’ products with a single machine and that Viking could handle the entire

Process on behalf of DeEnterprises.

       23.     Another concern was lead time and cost. Although DeEnterprises was completely

unfamiliar with automation and machines of this sort, they recognized that obtaining such a

machine could have a long lead time. DeEnterprises represented that it needed to be up and running

by the end of 2018. Viking explained that the typical build time was 12 weeks for one of these

machines due to the lead times on the pumps. Viking recommended DeEnterprises purchase one

of their used frames to save time and money. Viking said that with a used frame they might be able

to cut down the lead time to 8 weeks. They were not able to give a price for the machine without

determining what pumps would be required but knew that DeEnterprises had set a budget of around

$150,000 for a machine.

       24.     During the meeting, Viking represented that that its sachet machines were

extremely accurate and guaranteed that each packet would be consistently filled to within one or

two grams of the intended fill volume. Viking also claimed that its machines were extremely well

made and rarely went down, but if they did, Viking would be able to remotely access the machine

over the Internet to diagnose problems. Moreover, Viking represented that its machines are

designed to “run 24 hours a day for decades with only basic maintenance.” In addition, the

difference between a single lane and multi-lane machine was discussed. The main difference being,

quite literally, the number of sachets the machine can produce in one cycle. For example, a single




 DeEnterprises, Inc.’s Complaint                                                   Page 10 of 54
       Case: 1:19-cv-06540 Document #: 1 Filed: 10/01/19 Page 11 of 54 PageID #:11




lane will produce one sachet with one cycle, while a 4-lane machine can produce four sachets with

one cycle.

          25.    In order to alleviate DeEnterprises’ concerns about Viking being able to pump

DeEnterprises’ products and to provide a “proof of concept” video to prove that Viking could

pump the products, Viking asked for product samples. Viking forwarded the samples to its pump

manufacturer (i.e., “Hibar”). (See Ex. E, Email1 from Viking, p. 1). Viking represented that Hibar

makes a great pump and that they are “extremely thorough with testing.” (Id.)

          26.    Viking emailed a video on June 8, 2018 purporting to show pumping of

DeEnterprises’ sugar scrub product. (See Ex. E, Email from Viking, p. 3). Viking wrote that “I

appreciate your patience, as these are not simple products to handle. We want to be thorough in

our testing to make sure what is promised is delivered. The lead time from time of down-payment

will be roughly two months for the auger and pump to be built. I’ll be in touch shortly.” (Id.)

(Emphasis added.) The email and video were some of the most important representations and

warranties on which DeEnterprises relied in order to determine whether Viking was going to be

able to handle the Process and provide the right solution for DeEnterprises’ automated needs.

          27.    On June 8, 2018, Viking emailed about its proposed sachet machine with a Hibar

pump and represented that this single-lane machine would output about 35 sachets of

DeEnterprises’ products per minute (i.e., 35 Bags per Minute “BPM”). (See Ex. E, Email from

Viking, p. 4).

          28.    On June 13, 2018, Viking emailed that product testing would be performed on June

13-14, 2018. (See Ex. E, Email from Viking, p. 7).



1
 A chronological compilation of exemplary emails with annotations exchanged between Viking
and DeEnterprises is attached hereto as Exhibit E and is referenced herein as “Email” for brevity.
    DeEnterprises, Inc.’s Complaint                                               Page 11 of 54
    Case: 1:19-cv-06540 Document #: 1 Filed: 10/01/19 Page 12 of 54 PageID #:12




       29.        On June 29, 2018, Viking emailed that it was testing the product, and the final auger

details for the machine would be finalized shortly. (See Ex. E, Email from Viking, p. 8).

       30.        On July 12, 2018, Viking emailed DeEnterprises a proposal and wrote that “[w]e

are excited to begin this partnership. This SA300 [Viking’s machine] will help you grow your

business, streamline your packaging, and give you scalability to complete larger new orders. To

get the process rolling, Viking requires a signed and initialed quote and P.O. Then our accounting

team will send an invoice for the initial down-payment. Once we receive money, we will order the

ancillary equipment ASAP and get to work on prepping the machine for you. Let me know if you

have any out-standing questions or concerns with this system as laid out.” (See Ex. E, Email from

Viking, p. 10).

       31.        While considering the proposal’s cost versus output, it became clear to

DeEnterprises that a single-lane machine would not be able to output a high enough volume in

bags per minute (BPM) should packet sales continue to grow at its current rate. Thereafter,

DeEnterprises called Viking and requested a quote for a 4-lane machine.

       32.        On July 17, 2018, Viking sent over some preliminary numbers for a 4-lane machine.

(See Ex. E, Email from Viking, p. 12). Viking wrote that the “additional $140,000 [above the

initial quote] is obviously a large step up in price” but represented that “[t]his would quadruple the

output of the machine” and that “[a]t 30 cycles/minute, this machine can make and fill 7,200

sachets/hour. [i.e., 30BPM * 4 lanes * 60min/hour = 7,200 bags per hour, which is 120BPM].”

(Id.) (Emphasis added). To bolster its credentials and induce DeEnterprises to rely on Viking’s

representations and warranties, Viking provided a “case study” from one of its other customers

who made a “$200,000+ investment [which] was an enormous risk for them” and stated that “our

[Viking] machine completely transformed their packaging process.”                  (Id.). The Viking


 DeEnterprises, Inc.’s Complaint                                                       Page 12 of 54
    Case: 1:19-cv-06540 Document #: 1 Filed: 10/01/19 Page 13 of 54 PageID #:13




representative further stated that “I hope it [the case study] gives you an additional level of comfort

as you consider investing in Viking as a partner in automation.” (Id.). DeEnterprises specifically

relied on these representations and those on the Viking web site to conclude that Viking would be

able to deliver what it promised and warranted.

          33.   On July 17, 2018, Viking emailed over two different return on investment (“ROI”)

calculators to help DeEnterprises assess the potential investment. (See Ex. E, Email from Viking,

p. 14).

          34.   On July 24, 2018, Viking emailed its proposal for the 4-lane sachet machine. (See

Ex. E, Email from Viking, p. 17).

          35.   Based on Viking’s representations and warranties (including those on its web site),

and further in view of the information and “proof of concept” video that was provided,

DeEnterprises accepted Viking’s proposal and executed this first contract (i.e., the “Original

Contract”) on August 9, 2018. (Ex. A, Original Contract). And, Viking acknowledged receipt of

the signed proposal on August 10, 2018. (See Ex. E, Email from Viking, p. 19).

          36.   On August 20, 2018, Viking reached out to DeEnterprises to initiate the project.

(See Ex. E, Email from Viking, p. 20). Viking included a list of items that would require

DeEnterprises’ input as well as a preliminary project plan. (Id.). The project plan showed an

expected date of December 17, 2018 to ship the completed machine to DeEnterprises. (See Ex. E,

Email from Viking, p. 22).

          37.   At this time, DeEnterprises stressed to Viking the importance of a December 2018

delivery, because second quarter of the year is a popular time for pedicure customers to stock up

for the upcoming pedicure season. With long lead times on film as well as time to produce an




 DeEnterprises, Inc.’s Complaint                                                       Page 13 of 54
    Case: 1:19-cv-06540 Document #: 1 Filed: 10/01/19 Page 14 of 54 PageID #:14




inventory of enough packets, DeEnterprises would need as much time as it could to be ready.

Hence, time was of the essence on the project.

        38.     On September 4, 2018, Viking requested 2 pounds of DeEnterprises’ salt foot soak

[granular product] product for “initial testing” because “[i]t is important to test [the foot soak] with

very small augers and the concern is the size of the granular that must fit inside the bag, through

the augers.” (See Ex. E, Email from Viking, p. 24). DeEnterprises was shocked by this since—

prior to DeEnterprises entering into the Original Contract—Viking had previously represented that

“thorough testing” had already been conducted. DeEnterprises shipped 2 gallons of 5 different

products including (2 foot soak gallons, 2 sugar scrub gallons, 2 mask gallons, 2 body butter

gallons and 2 callus remover gallons) to Viking that were delivered September 9, 2018.

        39.     On September 7, 2018, Viking emailed that “[e]qually importantly to the project

timeline, can you provide the granular product so we can test with the augers? This is critical to

sizing the total sachet.” (See Ex. E, Email from Viking, p. 25). DeEnterprises promptly informed

Viking 2 gallons (10 lbs) of the product was included in the boxes they received the previous day.

(See Ex. E, Email from Viking, p. 27).

        40.     On September 21, 2018, Viking reached out to confirm what the fourth product

DeEnterprises had intended to run. This was in error as four products were contracted to be ran

and a fifth product was intended to be tested for compatibility only. Viking’s project manager was

not familiar with what products that were this project were intended to automate. (See Ex. E, Email

from Viking, p. 28-31).

        41.     On September 21, 2018, Viking emailed that, despite its prior testing and

representations, there was a problem with the sugar scrub product. Viking observed that it is “very

thick and includes grit so it requires a lance diameter larger than allowable [under the Original


 DeEnterprises, Inc.’s Complaint                                                       Page 14 of 54
    Case: 1:19-cv-06540 Document #: 1 Filed: 10/01/19 Page 15 of 54 PageID #:15




Contract] for the sachet size.” (See Ex. E, Email from Viking, p. 32). This admission that Viking

was not able to pump the sugar scrub as previously represented was a devastating revelation to

DeEnterprises.

       42.       On September 24, 2018, DeEnterprises learned that Viking was not able to pump

the sugar scrub as previously represented and then immediately wrote Viking that “[t]his machine

has ZERO value to my company without being able to do the sugar scrub. We put exceptional

stress on this point during our initial meetings. We were sent videos of the sugar scrub being

pumped. Telling me you cannot do this product AFTER my 160K check is in the bank is

disappointing to say the least.” (See Ex. E, Email from DeEnterprises, p. 33) (emphasis added).

       43.       On September 25, 2018, Viking acknowledged the misrepresentation and said that

“we [Viking] certainly appreciate the frustration when additional product testing happens after the

sale. I’m working with Hibar to understand the differences from original testing (green) [video of

June 8, 2018] and their testing last week (pink). We understand the urgency and will continue to

press them for information.” (See Ex. E, Email from Viking, p. 35).

       44.       On September 28, 2018, DeEnterprises emailed Viking that:




       45.       At this point, time estimations were even more critical to DeEnterprises due to its

current packet inventory. Its inventory was running low and if DeEnterprises ran out, it would lose

sales and whole customer accounts. Consequently, it was vital Viking needed to provide their best

possible time estimates.


 DeEnterprises, Inc.’s Complaint                                                    Page 15 of 54
    Case: 1:19-cv-06540 Document #: 1 Filed: 10/01/19 Page 16 of 54 PageID #:16




       46.     On October 2, 2018, Viking admitted that the machine would not be able to run the

four products as required by the Original Contract and that the video for the sugar scrub product

did not accurately show pumping the sugar scrub through a 9mm lance as had been represented

and required, but instead was pumping through a larger 5/8” lance. (See Ex. E, Email from Viking,

p. 36). This was a critical misrepresentation by Viking to DeEnterprises. Viking blamed this on

a “miscommunication” that it allegedly had with its pump supplier, Hibar. (Id.) Viking admitted

that it “did not communicate the exact size of the lance to them [Hibar] early enough, so that piece

falls on us [Viking]” and characterized this misrepresentation as allegedly “simply bad luck.” (Id.)

(Emphasis added).

       47.     Viking also falsely represented that “[t]o be frank, if we cannot make and fill your

pouches with your current sizes, no other manufacturer will be able to either. There are simply

physical limitations to the size of the tube the sugar scrub can be pumped through.” (Id.) However,

on information and belief, Viking’s claim was clearly false because the top two selling pedicure

packet systems on the market (DeEnterprises’ competitors) use sachets of about the same size

produced with an automated machine—which can be confirmed based on a visual inspection of

the seal and appearance of their sachets—for their virtually identical sugar scrubs with similar

dimensions, products and fill volumes.

       48.     Since Viking could not make a 4-lane machine work, Viking recommended that it

“widen the pouches to 90mm” and warranted that “[a]t this width, we [Viking] could do a 3-lane

sachet” and the machine would have an “output of 90ppm” (i.e., 3 lanes * 30BPM/lane = total

output of 90BPM). (Id.) (Emphasis added).

       49.     Viking concluded its email stating that “[k]nowing that this project has not gotten

off on the right foot, Viking would work with you on a discount in order to regain your trust, keep


 DeEnterprises, Inc.’s Complaint                                                    Page 16 of 54
    Case: 1:19-cv-06540 Document #: 1 Filed: 10/01/19 Page 17 of 54 PageID #:17




this project moving in the right direction, and take the sting out of additional interest payments.

We all wish this had gone smoother from the beginning, but we can salvage this and give you the

best solution possible. Automation is the next step for you, and we do have the right solution.”

(See Ex. E, Email from Viking, pp. 36-37). (Emphasis added).

       50.     In view of (a) Viking’s misrepresentations and inability to provide a 4-lane machine

that would work, (b) the substantial loan DeEnterprises took out to fund the purchase and the

interest on the loan continuing to accrue, (c) the fact that DeEnterprises’ inventory was running

out and the next pedicure season was rapidly approaching, DeEnterprises attempted to cancel the

contract. However, Viking refused to cancel the Original Contract despite its inability to perform

in accordance with the terms.

       51.     At this time, DeEnterprises reached out to most of their packet customers and

explained the situation. DeEnterprises hoped that they had not missed the opportunity to scale with

the growth of the individual pedicure packet trend. There were many new brands launching in the

industry, but as long as DeEnterprises was shipping product by spring of 2019, DeEnterprises

hoped to be able to minimize the damage caused by Viking.

       52.     With respect to Viking’s proposed 3-lane machine, Viking wrote that it was going

“to confirm exact tube diameters in order to be 100% confident in running all products (final

confirmation likely tomorrow.” (See Ex. E, Email from Viking, p. 38) (emphasis added).

       53.     On October 3, 2018, Viking sent example pictures of different types of seals made

by Viking’s sachet machines. (See Ex. E, Email from Viking, p. 40). Of the three sample photos

sent DeEnterprises selected one as their favorite saying “We are hoping for the seals resembling

the Blue Apron sachets. We'd be disappointed with the Fisher nuts sachet.” (See Ex. E, Email from




 DeEnterprises, Inc.’s Complaint                                                   Page 17 of 54
    Case: 1:19-cv-06540 Document #: 1 Filed: 10/01/19 Page 18 of 54 PageID #:18




Viking, p. 42). To which Viking falsely mislead DeEnterprises about what seals their contracted

machine would have:




(See Ex. E, Email from Viking, p. 46).

       54.    On October 5, 2018, Viking provided this confirmation and wrote that:




(See Ex. E, Email from Viking, p. 51) (emphasis added).

       55.    On October 15, 2018, Viking provided its proposed change order (i.e., First Change

Order). (See Ex. E, Email from Viking, p. 56). This is the second contract between DeEnterprises

and Viking. The executed First Change Order is attached hereto as Exhibit B.

       56.    Based on Viking’s representations and express warranties, Viking induced

DeEnterprises to enter into the First Change Order (new contract) and agree to the 3-lane sachet

machine that Viking represented and warranted would produce 90BPM of DeEnterprises’

products. (Ex. B, First Change Order; Ex. E, Email from Viking, p. 54). The First Change Order

 DeEnterprises, Inc.’s Complaint                                                 Page 18 of 54
    Case: 1:19-cv-06540 Document #: 1 Filed: 10/01/19 Page 19 of 54 PageID #:19




specified the $300,000 price for the machine and the only terms for the contract were 100%

payment prior to shipment. (Id.) (Emphasis added below).




       57.    On October 26, 2018, DeEnterprises entered into a third contract (i.e., Second

Change Order) to address Viking’s recommendations for additional machine changes. (Ex. C,

Second Change Order). The only terms for this contract was a generic payment representation of

“50/50.” (Id.) (Emphasis added below).




 DeEnterprises, Inc.’s Complaint                                               Page 19 of 54
    Case: 1:19-cv-06540 Document #: 1 Filed: 10/01/19 Page 20 of 54 PageID #:20




        58.     By December 2018, DeEnterprises’ packets sales had dwindled to a fraction of what

it had been. New pedicure packet competition was growing by the week and DeEnterprises’ ability

to ship pedicure packets for the new pedicure season was no longer achievable. DeEnterprises was

desperate to salvage its project that it had worked tirelessly to build for the prior two years.

Viking’s constant and repeated promises that the machine would be ready shortly had left

DeEnterprises completely out of packets with none on order.

        59.     By April 2019, DeEnterprises had lost most of its customers and still did not have

a sachet machine or any idea if, or when, Viking would provide one that worked. Finally, on April

9, 2019, DeEnterprises emailed Viking and demanded that Viking either work out the bugs and

provide a “machine [that] works as originally promised including proper packet size and speed

across all 4 products” or DeEnterprises wanted its money refunded in full with the thousands of

dollars in interest that it had paid plus compensation for their lost profits for having to miss out on

the entire pedicure season. (See Ex. E, Email from DeEnterprises, p. 58). And, DeEnterprises

threatened that it would file suit if necessary.



 DeEnterprises, Inc.’s Complaint                                                       Page 20 of 54
    Case: 1:19-cv-06540 Document #: 1 Filed: 10/01/19 Page 21 of 54 PageID #:21




       60.     On April 16, 2019, Viking sent another video to DeEnterprises purporting to show

the machine running and sugar scrub being pumped. (See Ex. E, Email from Viking, pp. 59-60).

The video did not show any detail, and the required size and fill weights were not shown.

       61.     On April 18, 2019, Viking emailed that the video it provided showed “success” and

asked “[w]ould you agree the progress made shows our ability to adapt based on product testing

and commitment to provide the best possible solution we are able? If so, are you retracting the

requests made below? If not, what more are you seeking so we can open dialogue?” (See Ex. E,

Email from Viking, p. 60).

       62.     Based on Viking’s purported success and alleged video proof, DeEnterprises

relented and hoped that Viking would be able to deliver what it had promised. (See Ex. E, Email

from DeEnterprises, p. 60).

       63.     On May 8, 2019, Viking sent another video purporting to show the machine

working (See Ex. E, Email from Viking, pp. 64-66). Viking then asked for DeEnterprises to “sign

the attached shipping document and once received, [so] we [Viking] can send the final invoice to

prep the machine for shipment.” (See Ex. E, Email from Viking, p. 66).

       64.     Since Viking previously had taken the position that the machine was going to be

sold “as is” (see Ex. A, Original Contract, p. 10, para. 5), DeEnterprises did not want to take any

changes and it was imperative to verify that the machine performed in accordance with the

contracted specifications prior to accepting it and allowing Viking to ship it to DeEnterprises.

Accordingly, on May 8, 2019, DeEnterprises emailed questions and concerns it had before signing

off on the machine and specifically asked “[w]hat were the sizes, fill weights and BPM of the units

filled in your facility for each of the 4 products?” (See Ex. E, Email from DeEnterprises, p. 67).




 DeEnterprises, Inc.’s Complaint                                                   Page 21 of 54
    Case: 1:19-cv-06540 Document #: 1 Filed: 10/01/19 Page 22 of 54 PageID #:22




DeEnterprises further requested confirmation of Viking’s ability to pump the DeEnterprises’

products. (Id.)

       65.        On May 8, 2018, Viking falsely represented that the products ran “without issue.”

(See Ex. E, Email from Viking, p. 68).

       66.        On May 13, 2019, DeEnterprises called Viking and requested an in-person meeting

to validate whether the machine worked and was ready to be shipped.

       67.        On May 15, 2019, Viking emailed DeEnterprises and falsely represented that

“[w]e’ve demonstrated, through the samples and multiple videos you received, that we have

completed the contract [quote 04418 Rev 4, signed 08/09/18] along with associated change orders

[41970-CO-001 on 10/17/18 and 41970-CO-002 on 10/26/18]. We will be sending the final

invoice per the terms of the contract and are prepared to ship the equipment upon receipt of final

payment. With all due respect, this is an extremely custom piece of equipment with application

specific parts and as such, we are not able to provide a refund, either in part or whole.” (See Ex.

E, Email from Viking, p. 69).

       68.        On May 15, 2019, DeEnterprises emailed back that:




 DeEnterprises, Inc.’s Complaint                                                    Page 22 of 54
    Case: 1:19-cv-06540 Document #: 1 Filed: 10/01/19 Page 23 of 54 PageID #:23




(See Ex. E, Email from Viking, p. 70).

       69.     On May 28, 2019, DeEnterprises inspected the machine at Viking’s facility. For

the test, the machine was running water, and not any of DeEnterprises’ products. Viking’s

technician running the test admitted that the machine was not able to pump the sugar scrub using

the liquid filler and that the sugar scrub was getting clumped up in the lances of the machine.

DeEnterprises then discovered the foot soak could not reach the intended fill volume. The

technician was testing different methods to achieve the correct fill volume. DeEnterprises asked

the technician whether the machine would ever be able to perform in accordance with the contract

specifications, and the technician stated, “I don’t think so.” Clearly, despite Viking’s emails in

May 2018, the machine did not work and was not ready for shipment, and Viking’s representations




 DeEnterprises, Inc.’s Complaint                                                  Page 23 of 54
    Case: 1:19-cv-06540 Document #: 1 Filed: 10/01/19 Page 24 of 54 PageID #:24




were patently false. When asked about the body butter and mask products, the technician admitted

that neither one had even been tested on the specified sachet size.

       70.     On May 28, 2019, DeEnterprises emailed Viking and confirmed that the machine

did not work and was not ready to be shipped. (See Ex. E, Email from DeEnterprises, pp. 75-76).

       71.     On May 29, 2019, DeEnterprises emailed again stating that “the machine isn’t

ready” and that the Viking technician had admitted to all of the issues with the machine.

DeEnterprises stated that Viking’s representation that the machine was complete “was a flat out

lie” and expressed shock that Viking had tried to defraud DeEnterprises by attempting “to ship the

machine in its current state.” (See Ex. E, Email from DeEnterprises, p. 81) (emphasis added).

       72.     On May 31, 2019, Viking emailed back stating that “[a]s mentioned during our

meeting, we are committed to getting you a machine meeting your expectations.” (See Ex. E,

Email from Viking, p. 83).

       73.     On August 20, 2019, Viking provided additional videos purporting to show the

machine working. (See Ex. E, Email from Viking, p. 84).

       74.     On August 21, 2019, DeEnterprises again visited the Viking facility to verify

Viking’s representation that the machine was finished and ready for shipment. The tests were a

complete failure and were detailed in a summary provided by DeEnterprises. (See Ex. E, Email

from DeEnterprises, pp. 85-86).

       75.     On September 19, 2019, DeEnterprises and Viking had a telephone conference,

which was recorded with the consent of both parties. Afterwards, DeEnterprises emailed a

summary confirmation of the call in which it stated that in pertinent part that:




 DeEnterprises, Inc.’s Complaint                                                   Page 24 of 54
    Case: 1:19-cv-06540 Document #: 1 Filed: 10/01/19 Page 25 of 54 PageID #:25




(See Ex. E, Email from DeEnterprises, pp. 95-96) (emphasis added).

       76.     On September 20, 2019, Viking responded and alleged that it “has performed” in

accordance with the contract and that it “is ready to ship the Equipment [machine].” (See Ex. E,

Email from Viking, pp. 93-94). And, that the machine satisfies the “project specifications” in the

contract, which it reproduced in its email as:




 DeEnterprises, Inc.’s Complaint                                                  Page 25 of 54
    Case: 1:19-cv-06540 Document #: 1 Filed: 10/01/19 Page 26 of 54 PageID #:26




(See Ex. E, Email from Viking, p. 95; Ex. A, p. 2).
.
       77.    In its September 20, 2019 email, Viking misrepresented that “[t]he Quote [from the

Original Contract] integrates the Terms and Conditions of sale, acceptance, delivery and the

warranty provided thereafter. It has not been amended, altered, addended or rescinded, but remains

in force as‐is. No prior discussions that were not written into the Quote, and no amount of amount

of back‐and‐forth since, including recorded phone conversations, have changed the terms of the

Quote.” (See Ex. E, Email from Viking, pp. 93-94).

       78.     Viking’s September 20, 2019 email patently misrepresented the parties’ agreement

and completely ignored the contract embodied in the First Change Order of October 15, 2018 that



 DeEnterprises, Inc.’s Complaint                                                  Page 26 of 54
    Case: 1:19-cv-06540 Document #: 1 Filed: 10/01/19 Page 27 of 54 PageID #:27




changed the terms of the agreement as well as provided Viking’s express warranty of October 5,

2018, which formed the basis for that contract.

       79.     DeEnterprises responded on September 20, 2019 with an email stating that:




 DeEnterprises, Inc.’s Complaint                                                Page 27 of 54
    Case: 1:19-cv-06540 Document #: 1 Filed: 10/01/19 Page 28 of 54 PageID #:28




(See Ex. E, Email from DeEnterprises, pp. 91-92) (emphasis added).

       80.    On September 25, 2019, Viking emailed that it was “concerned about the problems

that have arisen regarding this project, we [Viking] apologize that you have made trips to our

facility that did not go as planned, and we remain committed to delivering the Equipment as

agreed.” (See Ex. E, Email from Viking, p. 90). Viking again falsely represented that “the

Equipment meets the agreed-upon written specifications,” “this is proven,” and “we can deliver at

any time.” (Id.) (Emphasis added).



 DeEnterprises, Inc.’s Complaint                                                  Page 28 of 54
    Case: 1:19-cv-06540 Document #: 1 Filed: 10/01/19 Page 29 of 54 PageID #:29




       81.    On September 25, 2019, DeEnterprises provided its final comprehensive email

summary and requested clarification of Viking’s position:




 DeEnterprises, Inc.’s Complaint                                           Page 29 of 54
   Case: 1:19-cv-06540 Document #: 1 Filed: 10/01/19 Page 30 of 54 PageID #:30




DeEnterprises, Inc.’s Complaint                                      Page 30 of 54
   Case: 1:19-cv-06540 Document #: 1 Filed: 10/01/19 Page 31 of 54 PageID #:31




DeEnterprises, Inc.’s Complaint                                      Page 31 of 54
    Case: 1:19-cv-06540 Document #: 1 Filed: 10/01/19 Page 32 of 54 PageID #:32




(See Ex. E, Email from DeEnterprises, pp. 87-89) (emphasis added).

       82.     Viking never responded to the September 25, 2019 email or to DeEnterprises’

follow up email of September 30, 2019.

       83.     DeEnterprises has lost every single sachet customer that it had based on Viking’s

failure to provide the machine per the parties’ agreement.

       84.     Viking’s representations and warranties to DeEnterprises are consistent with the

representations Viking makes on its web site.

       85.     In particular, on its “First Time Buyer” page, Viking represents that “[o]ur first-

time buyer’s resources will help you understand the different types of packaging machines, answer

the most common packaging machinery questions, and provide tips on how to make the best

packaging     automation     decision    for    your    business.”    (See    Ex.    F,    p.    2,

https://vikingmasek.com/packaging-machines/first-time-buyers.)

       86.     Regarding the speed (i.e., output in BPM) for its sachet machines, Viking represents

that “[p]ackaging equipment speeds are usually represented by bags per minute (BPM), which is

 DeEnterprises, Inc.’s Complaint                                                    Page 32 of 54
    Case: 1:19-cv-06540 Document #: 1 Filed: 10/01/19 Page 33 of 54 PageID #:33




how many finished bags can be completed per minute. Machines will usually be rated for a

maximum number of bags per minute. Generally, automated flexible packaging machines can be

rated   for   anywhere   from   30   -   300   bags   per   minute.”     (See   Ex.   F,   p.   2,

https://vikingmasek.com/packaging-machines/first-time-buyers) (emphasis added).

        87.    On its web site, Viking specifically provides a chart showing the multilane sachet

throughput for its machines, which is consistent with what Viking represented and warranted to

DeEnterprises throughout the Process including, but not limited to, the time period prior to and

after execution of the First Change Order.




(Compare, e.g., Ex. F, p. 5, https://vikingmasek.com/packaging-machines/first-time-buyers; Ex.

E, Email from Viking, pp. 12, 36, 51) (emphasis added)..

        88.    On Viking’s Innovative Machinery web page, Viking represents that its “Engineers

are second-to-none.” (See Ex. G, p. 2, https://vikingmasek.com/about-us/innovative-packaging-

machinery-and-technology). On information and belief, Viking does not employ any degreed




 DeEnterprises, Inc.’s Complaint                                                  Page 33 of 54
    Case: 1:19-cv-06540 Document #: 1 Filed: 10/01/19 Page 34 of 54 PageID #:34




engineers, and no person at Viking—who worked on the DeEnterprises’ project or was involved

in the Process at Viking—had a degree in engineering.

       89.      Accordingly, reliance by DeEnterprises on the repeated private and public

representations and warranties from Viking, and Viking representations and warranties that it

could handle the entire Process on behalf of DeEnterprises, was commercially reasonable and

specifically intended by Viking to induce DeEnterprises to enter into the Original Contract, First

Change Order, and Second Change Order, as well as to induce the public into entering into

contracts to purchase sachet machines from Viking.


                                      COUNT I
     (Illinois Consumer Fraud and Deceptive Business Practices Act – 815 ILCS 505)

       90.     DeEnterprises re-alleges the allegations set forth in Paragraphs 1 through 88 of this

Complaint as set forth fully herein.

       91.     On information and belief, Viking engaged in numerous deceptive acts and

deceptive trade practices, made misrepresentations and false statements of material fact, and

provided false videos, as detailed in the foregoing paragraphs (collectively, Viking’s “Conduct”).

       92.     Viking engaged in its Conduct with the intent that DeEnterprises would rely on it,

and thus would induce DeEnterprises to enter into the Original Contract to purchase a sachet

machine and the subsequent First Change order and Second Change Order for the machine.

       93.     DeEnterprises did, in fact, rely to its detriment on Viking’s Conduct, and thus

entered into the Original Contract to purchase a sachet machine, and the subsequent First Change

Order and Second Change Order for the machine.




 DeEnterprises, Inc.’s Complaint                                                    Page 34 of 54
     Case: 1:19-cv-06540 Document #: 1 Filed: 10/01/19 Page 35 of 54 PageID #:35




            94.    Viking’s Conduct and violation of the Illinois Consumer Fraud and Deceptive

Business Practices act have resulted in damages to DeEnterprises in an amount to be determined

at trial.

            95.    On information and belief, Viking’s Conduct has been willful, deliberate,

intentional, and in bad faith.

            96.    By virtue of its Conduct and violation of the Illinois Consumer Fraud and Deceptive

Business Practices Act, Viking has caused and continues to cause irreparable harm to

DeEnterprises including, but not limited to, a loss of customers and reputational harm.

DeEnterprises has no adequate remedy at law.

                                               COUNT II
                                                (Fraud)

            97.    DeEnterprises re-alleges the allegations set forth in Paragraphs 1 through 95 of this

Complaint as set forth fully herein.

            98.    Viking’s Conduct included misrepresentations, false statements of material fact,

and provisions of false videos.

            99.    On information and belief, Viking knew that its representations, statements of

material fact, and videos were false.

            100.   Viking engaged in its Conduct with the intent that DeEnterprises would rely on it,

and thus would induce DeEnterprises to enter into the Original Contract to purchase a sachet

machine, and the subsequent First Change Order and Second Change Order for the machine.

            101.   DeEnterprises justifiably relied on Viking’s representations, statements of material

fact, and videos.

            102.   Viking’s Conduct and fraud have resulted in damages to DeEnterprises in an

amount to be determined at trial.

 DeEnterprises, Inc.’s Complaint                                                        Page 35 of 54
     Case: 1:19-cv-06540 Document #: 1 Filed: 10/01/19 Page 36 of 54 PageID #:36




         103.   On information and belief, Viking’s misrepresentations, false statements of

material fact, and provisions of false videos have been willful, deliberate, intentional, and in bad

faith.

         104.   By virtue of its Conduct and fraud, Viking has caused and continues to cause

irreparable harm to DeEnterprises including, but not limited to, a loss of customers and

reputational harm. DeEnterprises has no adequate remedy at law.

                                          COUNT III
                                   (Breach of Fiduciary Duty)

         105.   DeEnterprises re-alleges the allegations set forth in Paragraphs 1 through 103 of

this Complaint as set forth fully herein.

         106.   Prior to and during the Process, DeEnterprises expressly told Viking that

DeEnterprises had no relevant design, sourcing, testing, automation, or manufacturing experience

and that DeEnterprises would be relying completely on Viking’s purported experience,

qualifications and abilities for the entire Process in order to provide a sachet machine in accordance

with represented specifications. DeEnterprises’ sole contribution to the project was to state that it

wanted an automated machine to make sachets with its creams, gels, and granular powder in

accordance with the identified specifications, and completely relied on Viking for everything.

         107.   Viking represented that it had the necessary experience, qualifications and abilities

to handle the entire Process start to finish including, but not limited to, designing, selecting,

specifying, sourcing, testing, and assembling necessary equipment and components in order to

provide a sachet packaging machine that would work with all of DeEnterprises’ products.

         108.   Viking was to act as DeEnterprises’ fiduciary to handle the entire Process and

protect DeEnterprises from financial overruns. Viking assured DeEnterprises that it could and



 DeEnterprises, Inc.’s Complaint                                                      Page 36 of 54
    Case: 1:19-cv-06540 Document #: 1 Filed: 10/01/19 Page 37 of 54 PageID #:37




would make its proposed automation work and do so in a timely commercial manner, as detailed

in the foregoing paragraphs.

       109.    Based on DeEnterprises’ familiarity with its products, DeEnterprises expressed a

concern from the very beginning about Viking being able to provide an automation system that

could pump its sugar scrub product into 63mm x 140mm sachet bags. In this regard, DeEnterprises

provided Viking with samples of the sugar scrub product so Viking could prove that it could pump

the sugar scrub. DeEnterprises was assured by Viking that it was “thorough” in its “testing to

make sure that what is promised is delivered,” and promised that it could pump the sugar scrub

product in accordance with the agreed specifications. Viking repeatedly provided false videos

purporting to show that the machine and equipment contained therein worked in an effort to

defraud DeEnterprises into accepting a patently defective machine.

       110.    Viking had a fiduciary duty to protect the interests of DeEnterprises throughout the

Process to ensure that the machine, all equipment, and work complied with the Original Contract,

First Change Order, and Second Change Order as well as the applicable standards of care

including, but not limited to, by specifying, selecting, and sourcing machine components that

would perform in accordance with the project specifications, by inspecting and testing pumps and

other machine components to ensure that they would perform in accordance with the project

specifications, by inspecting and testing the machine and components thereof during assembly to

ensure that they would perform in accordance with the project specifications, and to immediately

notify DeEnterprises of any breach or failure of performance by any supplier, manufacturer,

technician, project manager, or engineer. Viking also had a duty to properly design the machine

and analyze its output on behalf of DeEnterprises.




 DeEnterprises, Inc.’s Complaint                                                   Page 37 of 54
    Case: 1:19-cv-06540 Document #: 1 Filed: 10/01/19 Page 38 of 54 PageID #:38




       111.    Viking did not exercise the care, skill and judgment required of a fiduciary who

would handle the entire Process, provide an operable machine in accordance with the agreed

specifications, make sure that the work was performed in a timely commercial manner, and protect

DeEnterprises from financial overruns.

       112.    When certain design changes were proposed by Viking for its machine,

DeEnterprises expressly asked that Viking inform them whether or not such changes would be

feasible to produce the required sachet output per minute and within DeEnterprises’ budget. If they

were not, and upon Viking’s recommendation, DeEnterprises would reject them. Viking

continually assured DeEnterprises that Viking could handle the entire Process, the proposed

changes to the project were feasible, and the machine could be made to work. This was not true.

       113.    Specifically, DeEnterprises relied on Viking’s analysis: (a) to design a suitable

sachet machine, (b) to determine that the pumps it specified were capable of pumping all of

DeEnterprises’ products (including the sugar scrub), and (c) to identify the number of lanes that

would be necessary to produce the required output of bags per minute. Viking did not properly

perform its analysis and, as a result, encouraged DeEnterprises to build a four-lane sachet machine

that did not work. Viking did not properly perform that analysis and, as a result, encouraged

DeEnterprises thereafter to agree to the First Change Order to decrease the number of lanes for the

sachet machine from four to three, which Viking represented would still output 90BPM.

       114.    On information and belief, Viking either knew or should have known that its

analyses were either incorrect or not based on reliable information, and failed to inform the

DeEnterprises of the same. Even the three-lane machine that Viking subsequently specified and

assembled could not operate in accordance with the specifications of the First Change Order or

Second Change Order. DeEnterprises relied on Viking’s analyses and Conduct to its detriment.


 DeEnterprises, Inc.’s Complaint                                                   Page 38 of 54
    Case: 1:19-cv-06540 Document #: 1 Filed: 10/01/19 Page 39 of 54 PageID #:39




       115.    Throughout the entire Process, Viking failed to protect DeEnterprises’ interests

and, instead of taking approximately eight (8) weeks as promised, it was over fifty-eight (58)

weeks before it became clear that Viking was not going to provide a machine in accordance with

its representations, warranties, and contractual obligations, let alone provide such a machine in a

timely commercial manner.

       116.    DeEnterprises would not have committed to the project, but for its reliance on

Viking’s advice, representations, and warranties.

       117.    Throughout the entire process, DeEnterprises relied on Viking’s skill and expertise

as DeEnterprises had no experience in design or manufacture of this sort, as expressly stated by

DeEnterprises to Viking. Viking accepted a special confidential and fiduciary relationship with

DeEnterprises. Viking was entrusted with a high degree of control, indeed complete control, over

the project and Process, and DeEnterprises placed a high level of trust and confidence in Viking

as a fiduciary to look out for the DeEnterprises’ best interests. Said aforementioned actions

constitute a breach of the fiduciary duty which Viking owed to DeEnterprises.

       118.    Viking’s Conduct and breach of its fiduciary duties have resulted in damages to

DeEnterprises in an amount to be determined at trial.

       119.    By virtue of its Conduct and breach of its fiduciary duty, Viking has caused and

continues to cause irreparable harm to DeEnterprises including, but not limited to, a loss of

customers and reputational harm. DeEnterprises has no adequate remedy at law.

                                           COUNT IV
                                       (Constructive Fraud)

       120.    DeEnterprises re-alleges the allegations set forth in Paragraphs 1 through 118 of

this Complaint as set forth fully herein.



 DeEnterprises, Inc.’s Complaint                                                   Page 39 of 54
       Case: 1:19-cv-06540 Document #: 1 Filed: 10/01/19 Page 40 of 54 PageID #:40




         121.    On information and belief, Viking’s Conduct included misrepresentations and false

statements of material fact.

         122.    On information and belief, Viking’s misrepresentations and false statements of

material fact were made with the intent that DeEnterprises would rely on them, and thus would

induce DeEnterprises to enter into the Original Contract to purchase a sachet machine and the

subsequent First Change Order and Second Change Order for the machine.

         123.    DeEnterprises justifiably relied on Viking’s representations and statements of

material fact.

         124.    Viking’s Conduct and constructive fraud have resulted in damages to DeEnterprises

in an amount to be determined at trial.

         125.    Viking’s misrepresentations and false statements of material fact have caused and

continue to cause irreparable harm to DeEnterprises. DeEnterprises has no adequate remedy at

law.

         126.    By virtue of its Conduct and constructive fraud, Viking has caused and continues

to cause irreparable harm to DeEnterprises including, but not limited to, a loss of customers and

reputational harm. DeEnterprises has no adequate remedy at law.

         127.    A fiduciary relationship existed and exists between Viking and DeEnterprises.

                                           COUNT V
                                  (Negligent Misrepresentation)

         128.    DeEnterprises re-alleges the allegations set forth in Paragraphs 1 through 126 of

this Complaint as set forth fully herein.

         129.    On information and belief, Viking’s Conduct included misrepresentations and false

statements of material fact.



 DeEnterprises, Inc.’s Complaint                                                   Page 40 of 54
    Case: 1:19-cv-06540 Document #: 1 Filed: 10/01/19 Page 41 of 54 PageID #:41




       130.      On information and belief, Viking’s misrepresentations and false statements of

material fact were caused, at a minimum, by its carelessness or negligence in ascertaining the truth

of its representations and statements.

       131.      On information and belief, Viking’s misrepresentations and false statements of

material fact were made with the intent that DeEnterprises would rely on them, and thus would

induce DeEnterprises to enter into the Original Contract to purchase a sachet machine and the

subsequent First Change Order and Second Change Order for the machine.

       132.      DeEnterprises justifiably relied on Viking’s representations and statements of

material fact.

       133.      DeEnterprises was owed a duty by Viking to accurately communication

information regarding all aspects of the Process including, but not limited to: (a) Viking’s

experience, qualifications and abilities to specify, select, and source necessary materials and

equipment, and assemble them into a sachet packaging machine that would work with

DeEnterprises’ products; (b) the ability of Viking’s selected materials and equipment to correctly

operate in a sachet packaging machine that would work with DeEnterprises’ products; and (c)

proposed designs for a sachet packaging machine that would work with DeEnterprises’ products.

       134.      Viking’s Conduct and negligent misrepresentations have resulted in damages to

DeEnterprises in an amount to be determined at trial.

       135.      By virtue of its Conduct and negligent misrepresentations, Viking has caused and

continues to cause irreparable harm to DeEnterprises including, but not limited to, a loss of

customers and reputational harm. DeEnterprises has no adequate remedy at law.




 DeEnterprises, Inc.’s Complaint                                                    Page 41 of 54
    Case: 1:19-cv-06540 Document #: 1 Filed: 10/01/19 Page 42 of 54 PageID #:42




                                       COUNT VI
            (Wisconsin Deceptive Trade Practices Act – Wis. Stat. Ann. § 100.18)

         136.   DeEnterprises re-alleges the allegations set forth in Paragraphs 1 through 134 of

this Complaint as set forth fully herein.

         137.   On information and belief, Viking’s Conduct included representations to

DeEnterprises and the public both privately and publicly that Viking is a manufacturer of premade

pouch packing machines, baggers, and multilane stick pack and sachet packaging machines, and

that it has the necessary experience, qualifications and abilities to handle the entire Process and

produce the machines in accordance with agreed specifications. Viking made these and other false

assertions, misrepresentations, and false statements of material fact to DeEnterprises and the public

as detailed in the foregoing paragraphs.

         138.   On information and belief, Viking’s false assertions, misrepresentations, and false

statements of material fact, and false videos, were untrue, deceptive, and misleading.

         139.   On information and belief, Viking’s false assertions, misrepresentations, false

statements of material fact, and false videos regarding its machines and services were made with

the intent to sell sachet machines and induce DeEnterprises to enter into the Original Contract and

subsequent First Change Order and Second Change Order, as well as to induce the public to enter

into contracts, to purchase machines from Viking.

         140.   Viking’s false assertions, misrepresentations, false statements of material fact, and

false videos regarding its machines and services were made throughout the entire Process,

including prior to and during the Original Contract, the First Change Order, and the Second Change

Order.




 DeEnterprises, Inc.’s Complaint                                                     Page 42 of 54
     Case: 1:19-cv-06540 Document #: 1 Filed: 10/01/19 Page 43 of 54 PageID #:43




          141.   Viking and DeEnterprises did not and do not have a long-standing commercial

relationship, and the Original Contract, First Change Order, and Second Change Order between

the companies was their first commercial relationship.

          142.   On information and belief, DeEnterprises is not the first company to whom Viking

made false assertions, misrepresentations, and false statements of material fact, and is not the first

member of the public who was fraudulently induced to enter into a contract with Viking to

purchase machines. See, e.g., Ex. D, Summit Foods, Inc. v. Viking Packaging Techs., Inc., No.

3:18-CV-1470-SI, 2018 WL 4690364, at *1 (D. Or. Sept. 28, 2018) (“Plaintiff Summit Foods Inc.,

(“Summit”) brings this case against Viking Packaging Technologies, Inc., (“Viking”) alleging

various breach of contract, breach of warranty, misrepresentation, and fraudulent inducement

claims arising from Plaintiff’s purchase of a piece of machinery from Defendant.”).

          143.   On information and belief, Viking’s false assertions, misrepresentations, false

statements of material fact, and false videos have been willful, deliberate, intentional, and in bad

faith.

          144.   Viking’s Conduct and violation of the Wisconsin Deceptive Trade Practices Act

have resulted in damages to DeEnterprises in an amount to be determined at trial.

          145.   By virtue of its Conduct and violation of the Wisconsin Deceptive Trade Practices

Act, Viking has caused and continues to cause irreparable harm to DeEnterprises including, but

not limited to, a loss of customers and reputational harm. DeEnterprises has no adequate remedy

at law.

                                           COUNT VII
                                       (Breach of Contract)

          146.   DeEnterprises re-alleges the allegations set forth in Paragraphs 1 through 144 of

this Complaint as set forth fully herein.

 DeEnterprises, Inc.’s Complaint                                                      Page 43 of 54
    Case: 1:19-cv-06540 Document #: 1 Filed: 10/01/19 Page 44 of 54 PageID #:44




       147.    As detailed in the foregoing paragraphs, DeEnterprises entered into the Original

Contract and subsequent First Change Order and Second Change Order whereby Viking agreed to

handle the entire Process and deliver a sachet machine that would output 90 bags per minute of

specifically sized sachet bags of DeEnterprises’ products of creams, gels, and granular products at

the agreed upon weights and volumes.

       148.    DeEnterprises performed in accordance with the Original Contract, First Change

Order, and Second Change Order by providing product samples including creams, gels, and

granular powder to be tested for insertion into sachet bags and by making payments as promised.

       149.    Viking has breached the Original Contract, First Change Order, and Second Change

Order by failing to provide a sachet machine that would perform in accordance with the agreed

upon specifications, and by failing to provide such a machine in a timely commercial manner.

       150.    To the extent that any promise, agreement or term in the Original Contract, First

Change Order, or Second Change Order is ambiguous, the preferred meaning is the one that works

against the interests of the party who provided the wording (i.e., Viking) and in favor of the party

who did not draft the contract (i.e., DeEnterprises) in accordance with the doctrine of contractual

interpretation of contra proferentem a/k/a “interpretation against the draftsman.”

       151.    Viking has failed to cure its breach and has continued to stall and delay its

performance.

       152.    Given the complete breach of Viking’s agreement with DeEnterprises, the terms

and conditions of the Original Contract, First Change Order, and Second Change Order are deemed

to be null and void.

       153.    Viking’s Conduct and breach of contract have resulted in damages to DeEnterprises

in an amount to be determined at trial.


 DeEnterprises, Inc.’s Complaint                                                     Page 44 of 54
    Case: 1:19-cv-06540 Document #: 1 Filed: 10/01/19 Page 45 of 54 PageID #:45




       154.    As a result of Viking’s breach of contract, DeEnterprises is currently attempting—

in accordance with 810 ILCS 5/2-712 to “cover” by making in good faith and without unreasonable

delay a reasonable purchase of or contract to purchase an alternative sachet machine in substitution

for the sachet machine due from Viking, and will further seek in damages the difference between

the cost of the cover and the final price under the Second Change Order together with any

incidental or consequential damages.

       155.    On information and belief, Viking’s breach of contract was willful, deliberate,

intentional, and in bad faith.

       156.    By virtue of its Conduct and breach of contract, Viking has caused and continues

to cause irreparable harm to DeEnterprises including, but not limited to, a loss of customers and

reputational harm. DeEnterprises has no adequate remedy at law.




 DeEnterprises, Inc.’s Complaint                                                    Page 45 of 54
    Case: 1:19-cv-06540 Document #: 1 Filed: 10/01/19 Page 46 of 54 PageID #:46




                                        COUNT VIII
                      (Breach of Express Warranty – 810 ILCS 5/2-313)

       157.    DeEnterprises re-alleges the allegations set forth in Paragraphs 1 through 155 of

this Complaint as set forth fully herein.

       158.     Viking provided an express warranty under the Original Contract based on its

affirmations of alleged fact, promises, descriptions, and video regarding its alleged ability to pump

DeEnterprises’ sugar scrub product, and thus became part of the bargain for the Original Contract,

namely that Viking would deliver a sachet machine that would output sufficient quantities of

specifically sized sachet bags of DeEnterprises’ products of creams, gels, and granular products at

the agreed upon weights and volumes. Viking provided the express warranty with the intention of

inducing DeEnterprises to enter into the Original Contract.

       159.    After execution of the Original Contract, Viking provided subsequent express

warranties under the First Change Order and Second Change Order based on its affirmations of

alleged fact, promises, descriptions, and thus became part of the bargain for the Original Contract,

First Change Order, and Second Change Order, namely that Viking would deliver a sachet machine

that would output 90 bags per minute of specifically sized sachet bags of DeEnterprises’ products

of creams, gels, and granular products at the agreed upon weights and volumes. Viking provided

the subsequent express warranty with the intention of inducing DeEnterprises to enter into the First

Change Order and Second Change Order.

       160.    In particular, in order to induce DeEnterprises to accept the First Change Order,

Viking expressly warranted, inter alia, that: “We all wish this had gone smoother from the

beginning, but we can salvage this and give you the best solution possible. Automation is the next

step for you and we have the right solution.” (See Ex. E, Email from Viking, p. 37) (emphasis

added). Viking further expressly warranted that “[f]irst, we recommend a 100mm x 90mm sachet.

 DeEnterprises, Inc.’s Complaint                                                     Page 46 of 54
    Case: 1:19-cv-06540 Document #: 1 Filed: 10/01/19 Page 47 of 54 PageID #:47




This will allow us to get an 18mm lance down the forming tube, which can run all products

including the pink sugar scrub. Second, using an 18mm lance means we expect right around 30

cycles per minute or 90 pouches [sachet bags] per minute of production.” (Id.) (Emphasis added).

       161.    Viking breached its warranty by failing to deliver a sachet machine that would

output 90 bags per minute of specifically sized sachet bags of DeEnterprises’ products of creams,

gels, and granular products at the agreed upon weights and volumes.

       162.    The First Change Order and the Second Change Order did not include an integration

clause or otherwise attempt to in any way disclaim any express warranty.

       163.    The First Change Order expressly recited the “Change Order Terms.” The only

“Change Order Terms” were “100% [payment] prior to ship.” (Ex. B, First Change Order).




       164.    Viking’s breach of its express warranty has resulted in damages to DeEnterprises

in an amount to be determined at trial.




 DeEnterprises, Inc.’s Complaint                                                  Page 47 of 54
    Case: 1:19-cv-06540 Document #: 1 Filed: 10/01/19 Page 48 of 54 PageID #:48




       165.    As a result of Viking’s breach of express warranty, DeEnterprises is currently

attempting—in accordance with 810 ILCS 5/2-712 to “cover” by making in good faith and without

unreasonable delay a reasonable purchase of or contract to purchase an alternative sachet machine

in substitution for the sachet machine due from Viking, and will further seek in damages the

difference between the cost of the cover and the price under the Second Change Order together

with any incidental or consequential damages.

       166.    By virtue of its Conduct and breach of express warranty, Viking has caused and

continues to cause irreparable harm to DeEnterprises including, but not limited to, a loss of

customers and reputational harm. DeEnterprises has no adequate remedy at law.

                                      COUNT IX
   (Breach of Implied Warranty of Fitness for a Particular Purpose – 810 ILCS 5/2-314)

       167.    DeEnterprises re-alleges the allegations set forth in Paragraphs 1 through 165 of

this Complaint as set forth fully herein.

       168.    At the time of contracting, Viking was aware of the particular purpose for the sachet

machine and DeEnterprises’ need for the equipment. Viking repeatedly represented that it had the

necessary experience, qualifications and abilities to handle the entire Process and provide a sachet

packaging machine that would work with all of DeEnterprises’ products.

       169.    DeEnterprises relied on Viking for the entire Process and deliver a sachet machine

that would output 90 bags per minute of specifically sized sachet bags of DeEnterprises’ products

of creams, gels, and granular products at the agreed upon weights and volumes.

       170.    Viking impliedly warranted under the Original Contract, First Change Order, and

the Second Change Order that its sachet machine would be fit for the purpose intended by

DeEnterprises’ needs.



 DeEnterprises, Inc.’s Complaint                                                    Page 48 of 54
    Case: 1:19-cv-06540 Document #: 1 Filed: 10/01/19 Page 49 of 54 PageID #:49




       171.    Neither the First Change Order nor the Second Change Order included an

integration clause or otherwise attempted to in any way disclaim any implied warranty.

       172.    The First Change Order expressly recited the “Change Order Terms.” The only

“Change Order Terms” were “100% [payment] prior to ship.”




       173.    Viking breached its warranty by failing to deliver a sachet machine that would

output 90 bags per minute of specifically sized sachet bags of DeEnterprises’ products of creams,

gels, and granular products at the agreed upon weights and volumes.

       174.    Viking’s breach of its implied warranty has resulted in damages to DeEnterprises

in an amount to be determined at trial.

       175.    As a result of Viking’s breach of implied warranty, DeEnterprises is currently

attempting—in accordance with 810 ILCS 5/2-712 to “cover” by making in good faith and without

unreasonable delay a reasonable purchase of or contract to purchase an alternative sachet machine

in substitution for the sachet machine due from Viking, and will further seek in damages the

difference between the cost of the cover and the price under the Second Change Order together

with any incidental or consequential damages.
 DeEnterprises, Inc.’s Complaint                                                  Page 49 of 54
    Case: 1:19-cv-06540 Document #: 1 Filed: 10/01/19 Page 50 of 54 PageID #:50




       176.    By virtue of its Conduct and breach of implied warranty, Viking has caused and

continues to cause irreparable harm to DeEnterprises including, but not limited to, a loss of

customers and reputational harm. DeEnterprises has no adequate remedy at law.

                                          COUNT X
                            (Contract Rescission - 810 ILCS 5/2-209)

       177.    DeEnterprises re-alleges the allegations set forth in Paragraphs 1 through 175 of

this Complaint as set forth fully herein.

       178.    Viking and DeEnterprises entered into the Original Contract, First Change Order,

and Second Change Order whereby Viking agreed to handle the entire Process and deliver a sachet

machine that would output 90 bags per minute of specifically sized sachet bags of DeEnterprises’

products of creams, gels, and granular products at the agreed upon weights and volumes.

       179.    Viking’s representation that it could and would handle the entire Process and

deliver a sachet machine that would output 90 bags per minute of specifically sized sachet bags of

DeEnterprises’ products of creams, gels, and granular products at the agreed upon weights and

volumes was a misrepresentation regarding a material term of the contract.

       180.    Viking’s material misrepresentation was intentional, or in the alternative, Viking’s

material misrepresentation was innocent, but DeEnterprises had the right to rely on that

misrepresentation based on the facts alleged in the foregoing Paragraphs.

       181.    DeEnterprises relied to its detriment on Viking’s misrepresentation.

       182.    In the alternative, rescission is an appropriate remedy here based on a mutual

mistake where Viking and DeEnterprises were mistaken concerning facts existing at the times of

the Original Contract, First Change Order, and Second Change Order, specifically, that Viking had

the ability to handle the entire Process and deliver a sachet machine that would output 90 bags per



 DeEnterprises, Inc.’s Complaint                                                   Page 50 of 54
    Case: 1:19-cv-06540 Document #: 1 Filed: 10/01/19 Page 51 of 54 PageID #:51




minute of specifically sized sachet bags of DeEnterprises’ products of creams, gels, and granular

products at the agreed upon weights and volumes.

        183.    In the alternative, rescission is an appropriate remedy here based on DeEnterprises’

unilateral mistake, where DeEnterprises reasonably relied on Viking’s expertise to handle the

entire Process and deliver a sachet machine that would output 90 bags per minute of specifically

sized sachet bags of DeEnterprises’ products of creams, gels, and granular products at the agreed

upon weights and volumes, and where Viking knew or should have known that DeEnterprises was

relying on a mistaken impression that Viking could perform the foregoing activities.

        184.    In the alternative, rescission is an appropriate remedy here where the machine

Viking assembled is so fundamentally unsuited to the purpose agreed to under the Original

Contract, First Change Order, and Second Change Order, that it completely defeats the object of

the parties making the contract.

        185.    Based on Viking’s inability to provide a sachet machine that performed in

accordance with the specifications set forth in the Contract, DeEnterprises has requested

cancellation of the Original Contract, First Change Order, and Second Change Order as well as a

refund for all monies paid under the Contract, and thus has proper notification of its intention to

rescind and has not engaged in conduct inconsistent with the intention to rescind.

        186.    DeEnterprises is entitled to restitution in an amount to be determined at trial such

that it is placed in the position it was in before entry into the Original Contract, First Change Order,

and Second Change Order.




 DeEnterprises, Inc.’s Complaint                                                       Page 51 of 54
    Case: 1:19-cv-06540 Document #: 1 Filed: 10/01/19 Page 52 of 54 PageID #:52




                                 DEMAND FOR JURY TRIAL

       In accordance with the 7th Amendment to the U.S. Constitution, DeEnterprises hereby

demands a jury for all issues so triable.



                                     PRAYER FOR RELIEF

       WHEREFORE, DeEnterprises respectfully requests that the Court:

   1. Enter judgment against Viking for (I) violation of the Illinois Consumer Fraud and

       Deceptive Business Practices Act pursuant to 815 ILCS 505; (II) Fraud, (III) Breach of

       Fiduciary Duty, (IV) Constructive Fraud, (V) Negligent misrepresentation, (VI) violation

       of the Wisconsin Deceptive Trade Practices Act pursuant to Wis. Stat. Ann. § 100.18, (VII)

       Breach of Contract, (VIII) Breach of Express Warranty pursuant to 810 ILCS 5/2-313, (IX)

       Breach of Implied Warranty of Fitness for a Particular Purpose pursuant to 810 ILCS 5/2-

       314, and (X) Contract Rescission;

   2. Award monetary damages sustained and to be sustained by DeEnterprises as a result of

       Viking’s unlawful activities, in an amount to be determined at trial, including, but not

       limited to: a refund of all monies paid by DeEnterprises as well as its direct damages,

       consequential damages, cover damages, incidental damages, lost profits, and any other

       damages allowed by law;

   3. Award enhanced and punitive damages against Viking;

   4. Award DeEnterprises its attorney’s fees for bringing and prosecuting this action;

   5. Award DeEnterprises its costs and expenses incurred in bringing and prosecuting this

       action;

   6. Award DeEnterprises prejudgment interest;


 DeEnterprises, Inc.’s Complaint                                                 Page 52 of 54
   Case: 1:19-cv-06540 Document #: 1 Filed: 10/01/19 Page 53 of 54 PageID #:53




   7. Preliminarily and permanently enjoin Viking, its officers, directors, agents, employees,

      attorneys, successors, and assigns, and all others in active concert or participation with any

      of them, from directly or indirectly shipping to or attempting to force DeEnterprises accept

      any sachet machine that does not perform in accordance with the contracted specifications

      including, but not limited to, outputting 90 bags per minute of the contracted sachet bag

      sizes containing DeEnterprises’ gels, creams, and granular products at the contracted

      weights and volumes; and

   8. Award such further and additional relief as this Court deems just and proper.




DATED: October 1, 2019                               Respectfully submitted,

                                                     /s/ Timothy C. Meece             .

                                                     Timothy C. Meece
                                                     Banner & Witcoff, Ltd.
                                                     71 S. Wacker Dr.
                                                     Suite 3600
                                                     Chicago, IL 60606
                                                     Telephone: (312) 463-5000
                                                     Facsimile: (312) 465-5001
                                                     tmeece@bannerwitcoff.com

                                                     Attorney for Plaintiff,
                                                     DeEnterprises, Inc.




DeEnterprises, Inc.’s Complaint                                                     Page 53 of 54
   Case: 1:19-cv-06540 Document #: 1 Filed: 10/01/19 Page 54 of 54 PageID #:54




                                    EXHIBIT LIST


  Exhibit A     Original Contract dated August 9, 2018.
  Exhibit B     First Change Order contract dated October 10, 2018.

  Exhibit C     Second Change Order contract dated October 26, 2018

  Exhibit D     Summit Foods, Inc. v. Viking Packaging Techs., Inc., No. 3:18-CV-1470-SI,
                2018 WL 4690364 (D. Or. Sept. 28, 2018).

  Exhibit E     Chronological Compilation of Exemplary Emails between Viking and
                DeEnterprises with Annotations

  Exhibit F     Excerpt from the “First-Time Buyer” page on Viking’s web site
                (https://vikingmasek.com/packaging-machines/first-time-buyers)

  Exhibit G     Excerpt from the “Innovative Machinery” page on Viking’s web site
                (https://vikingmasek.com/about-us/innovative-packaging-machinery-and-
                technology)




DeEnterprises, Inc.’s Complaint                                            Page 54 of 54
